DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 16 November 2022. Claims 1, 3-6, 8-11, 13-15, and 17-20 are pending in the case. Claims 1, 4, 11, 13-14, 17-18, and 20 were amended. Claims 2, 7, 12, and 16 were cancelled. Claims 1, 11, and 20 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 10-11, 13-15, and 19-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. (US 2018/0101587 A1) in view of Drobychev et al. (US 2010/0268902 A1) in view of Rank et al. (US 2013/0124464 A1), further in view of Dhesikan et al. (US 2018/0062930 A1).
Regarding claim 1, Anglin teaches a method for replicating an object in a distributed file system, the method comprising:
chunking an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target site and a second target site, the chunks including first chunks and second chunks (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”); 

However, Anglin does not explicitly teach:
chunking an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target site and a second target site, the chunks including first chunks and second chunks; 

Drobychev teaches:
chunking an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target site and a second target site, the chunks including first chunks and second chunks (see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), and arrived at a method that incorporates multiple target sites. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing data availability and reducing network distance from clients (see Drobychev, Paragraph [0029]). In addition, both the references (Anglin and Drobychev) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between both of the references highly suggests an expectation of success.

The combination of Anglin, and Drobychev further teaches:
evaluating sites, including the target sites, included in the distributed network to develop a plan for replicating the object to the target sites, wherein the plan accounts for connections including a connection between the source site and the first target site, a connection between the source site and the second target site, and a connection between the first target site and the second target site (see Drobychev, Paragraph [0029], “In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”);
determining that a first part of the first chunks exists on a second site that is distinct from the source site, the first target site and the second target site (see Anglin Paragraph [0006], “A replication list is built indicating objects on the source list not included on the target list to transfer to the target server.”);
replicating the object to the target sites in accordance with the plan such that each of the source site and the target sites have a copy of the object (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”),

However, the combination of Anglin, and Drobychev do not explicitly teach:
wherein the plan includes routing a second part of the first chunks to the first target site via a first path, routing the second chunks to the first target site via a second path and routing a first part of the first chunks from the second site to the first target site via a third path,

Rank teaches:
wherein the plan includes routing a second part of the first chunks to the first target site via a first path, routing the second chunks to the first target site via a second path and routing a first part of the first chunks from the second site to the first target site via a third path (see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), further in view of Rank (teaching multi-path replication in databases), and arrived at a method that sends replicated data through multiple paths. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of maintaining low replication latency during periods of high throughput activity (see Rank, Paragraph [0009]). In addition, the references (Anglin, Drobychev and Rank) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between the references highly suggests an expectation of success.

However, the combination of Anglin, Drobychev, and Rank do not explicitly teach:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of all sites included in the first path and the second path;

Dhesikan teaches:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of all sites included in the first path and the second path (see Dhesikan, Paragraph [0027], “provide bandwidth management for multiple paths, including uplinks and downlinks, between nodes in a network to provide a non-blocking (e.g., zero or minimal drop) fabric.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters) in view of Rank (teaching multi-path replication in databases), further in view of Dhesikan (teaching bandwidth management in a non-blocking network fabric), and arrived at a method that incorporates uplink and downlink bandwidth. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a non-blocking fabric (see Dhesikan, Paragraph [0027]). In addition, the references (Anglin, Drobychev, Rank, and Dhesikan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as communication networks. The close relation between the references highly suggests an expectation of success.

The combination of Anglin, Drobychev, Rank, and Dhesikan further teaches:
network conditions of the distributed file system, the network conditions including current workloads at the sites included in the first and second paths; a priority of each of the first chunks and each of the second chunks (see Rank, Paragraph [0129], “embodiments can identify a path with less transaction congestion compared to transaction congestion in other replication paths and assign a replication transaction with high replication priority to the identified path, where the identified path may act as a dedicated path for the transaction with high replication priority and any other high priority transactions.”),
a protection policy stored in a ledger, wherein the protection policy controls a number of copies of the object allowed to be stored in the distributed file system (see Drobychev, Paragraph [0036], “The number of replicas for each replicated index store 412 may be user-configurable.” Also, see Rank, Paragraph [0029], “the term “transaction integrity” refers to a set of row modifications captured at a primary database for replication in accordance with business (or replication) rules.”);
and chunks of the object that already exist in the distributed file system (see Anglin, Paragraph [0018], “replicate data objects from a source server to a target server in a manner that more optimally utilizes transmission bandwidth by avoiding the transmission of data that is already available in the target server.”);
replicating the second chunks from the second target site to the first target site and replicating the first chunks from the first target site to the second target site (see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”).

Regarding claim 3, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 1. Anglin further teaches:
evaluating bandwidth between the sites in the distributed file system (see Anglin, Paragraph [0018], “replicate data objects from a source server to a target server in a manner that more optimally utilizes transmission bandwidth by avoiding the transmission of data that is already available in the target server.”).

Regarding claim 4, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 1. Rank further teaches:
wherein replicating the object includes sending the second part of the first chunks via the first path to the target sites and sending the second chunks via the second path to the target sites and sending the first part of the first chunks (see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.”).

Regarding claim 5, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 4. Dhesikan further teaches:
wherein at least some of the chunks are sourced from more than one site (see Dhesikan, Paragraph [0029], “As shown in FIG. 3, each leaf node 12 a, 12 b, 12 c, 12 d is connected to each of the spine nodes 10 a, 10 b and is configured to route communications between one or more sources 14 and other network elements.”).

Regarding claim 6, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 1. Anglin further teaches:
wherein the protection policy determines which sites should store the copies (see Anglin, Paragraph [0002]. Also, see Drobychev, Paragraph [0036], “The number of replicas for each replicated index store 412 may be user-configurable.” Also, see Rank, Paragraph [0029], “the term “transaction integrity” refers to a set of row modifications captured at a primary database for replication in accordance with business (or replication) rules.”).

Regarding claim 10, Anglin in view Rank teaches a non-transitory computer readable medium including computer-readable instructions that, when executed by a processor, perform the method of claim 1 (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “Provided are a computer program product, system, and method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server.” Also, see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).” Also, see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.” Also, see Dhesikan, Paragraph [0027], “provide bandwidth management for multiple paths, including uplinks and downlinks, between nodes in a network to provide a non-blocking (e.g., zero or minimal drop) fabric.”).

Regarding claim 11, Anglin teaches a server computer configured for replicating an object in a distributed file system, the server computer comprising:
storage; a processor; and a replication engine configured to (see Anglin, Paragraph [0027], “The source replication manager 6 a, target replication manager 6 b, and deduplication manager 26 may comprise software programs in a memory executed by a processor.”):
chunk an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target site and a second target site, the chunks including first chunks and second chunks (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”); 

However, Anglin does not explicitly teach:
chunk an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target sites and a second target site, the chunks including first chunks and second chunks; 

Drobychev teaches:
chunk an object at a source site into chunks, wherein the object is to be replicated to target sites including a first target site and a second target site, the chunks including first chunks and second chunks (see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), and arrived at a sever computer that incorporates multiple target sites. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing data availability and reducing network distance from clients (see Drobychev, Paragraph [0029]). In addition, both the references (Anglin and Drobychev) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between both of the references highly suggests an expectation of success.

The combination of Anglin, and Drobychev further teaches:
evaluate sites included in the distributed network to develop a plan for replicating the object to the target sites, wherein the evaluation includes an evaluation of bandwidth associated with each of the sites and between the sites, wherein the plan accounts for connections including a connection between the source site and the first target site, a connection between the source site and the second target site, and a connection between the first target site and the second target site (see Drobychev, Paragraph [0029], “In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”);
determine that a first part of the first chunks exists on a second site that is distinct from the target sites and from the source site (see Anglin Paragraph [0006], “A replication list is built indicating objects on the source list not included on the target list to transfer to the target server.”);
replicate the object to the target sites in accordance with the plan such that each of the source site and the target sites have a copy of the object (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”),

However, the combination of Anglin, and Drobychev do not explicitly teach:
wherein the plan includes routing a second part of the first chunks to the first target site via a first path, routing the second chunks to the first target site via a second path, and routing a second part of the first chunks from the second site to the first target site via a third path,

Rank teaches:
wherein the plan includes routing a second part of the first chunks to the first target site via a first path, routing the second chunks to the first target site via a second path, and routing a second part of the first chunks from the second site to the first target site via a third path (see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), further in view of Rank (teaching multi-path replication in databases), and arrived at a server computer that sends replicated data through multiple paths. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of maintaining low replication latency during periods of high throughput activity (see Rank, Paragraph [0009]). In addition, the references (Anglin, Drobychev and Rank) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between the references highly suggests an expectation of success.

However, the combination of Anglin, Drobychev, and Rank do not explicitly teach:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of each site included in the first path and in the second path;

Dhesikan teaches:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of each site included in the first path and in the second path (see Dhesikan, Paragraph [0027], “provide bandwidth management for multiple paths, including uplinks and downlinks, between nodes in a network to provide a non-blocking (e.g., zero or minimal drop) fabric.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters) in view of Rank (teaching multi-path replication in databases), further in view of Dhesikan (teaching bandwidth management in a non-blocking network fabric), and arrived at a server computer that incorporates uplink and downlink bandwidth. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a non-blocking fabric (see Dhesikan, Paragraph [0027]). In addition, the references (Anglin, Drobychev, Rank, and Dhesikan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as communication networks. The close relation between the references highly suggests an expectation of success.

The combination of Anglin, Drobychev, Rank, and Dhesikan further teaches:
network conditions of the distributed file system, the network conditions including current workloads at the sites included in the first and second paths; a priority of each of the first chunks and each of the second chunks (see Rank, Paragraph [0129], “embodiments can identify a path with less transaction congestion compared to transaction congestion in other replication paths and assign a replication transaction with high replication priority to the identified path, where the identified path may act as a dedicated path for the transaction with high replication priority and any other high priority transactions.”),
a protection policy stored in a ledger, wherein the protection policy controls a number of copies of the object allowed to be stored in the distributed file system (see Drobychev, Paragraph [0036], “The number of replicas for each replicated index store 412 may be user-configurable.” Also, see Rank, Paragraph [0029], “the term “transaction integrity” refers to a set of row modifications captured at a primary database for replication in accordance with business (or replication) rules.”);
and chunks of the object that already exist in the distributed file system (see Anglin, Paragraph [0018], “replicate data objects from a source server to a target server in a manner that more optimally utilizes transmission bandwidth by avoiding the transmission of data that is already available in the target server.”);
and replicate the second chunks from the second target site to the first target site and replicating the first chunks from the first target site to the second target site (see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110).”).

Regarding claim 13, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 11. Rank further teaches:
wherein the replication engine is configured to replicate the object by sending the second part of the first chunks via the first path to the target sites and sending the second chunks via the second path to the target sites and sending the first part of the first chunks via the third path to the target sites (see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.”).

Regarding claim 14, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 11. Dhesikan further teaches:
wherein at least some of the chunks are sourced from more than one site during the replication (see Dhesikan, Paragraph [0029], “As shown in FIG. 3, each leaf node 12 a, 12 b, 12 c, 12 d is connected to each of the spine nodes 10 a, 10 b and is configured to route communications between one or more sources 14 and other network elements.”).

Regarding claim 15, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 11. Drobychev further teaches:
wherein the protection policy determines which sites should store the copies (see Anglin, Paragraph [0002]. Also, see Drobychev, Paragraph [0036], “The number of replicas for each replicated index store 412 may be user-configurable.” Also, see Rank, Paragraph [0029], “the term “transaction integrity” refers to a set of row modifications captured at a primary database for replication in accordance with business (or replication) rules.”). 

Regarding claim 19, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 11. Drobychev further teaches:
wherein the replication engine is configured to record the transactions associated with the replication of the object in a distributed ledger (see Drobychev, Paragraph [0029], “distributed objects and references may be dynamically created, cloned and/or deleted in different storage clusters 120 and an underlying data replication layer (not shown) maintains the write-order fidelity to ensure that all storage clusters 120 will end up with the same version of data. Thus, the data replication layer respects the order of writes to the same replica for a single object.”).

Regarding claim 20, Anglin teaches a method for replicating an object in a distributed file system, the method comprising:
chunking an object at a source site into chunks including first chunks and second chunks, wherein the object is to be replicated to target sites including a first target site (see Anglin, Paragraphs [0003]-[0004], [0006], [0043]-[0046], “method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”);
evaluating sites included in the distributed network to develop a plan for replicating the object to the target sites, wherein the plan accounts for bandwidth between the sites, including between the source site and the target sites and between the target sites and between a third site and the target sites, in the distributed file system and a protection policy recorded in a distributed ledger associated with the distributed file system; and replicating the object to the target sites in accordance with the plan such that each of the source site and the target sits have a copy of the object, wherein the plan replicates the object such that multiple sites including the source sites and the third site in the distributed file system replicate the chunks to the target sites (see Anglin, Paragraphs [0002]-[0004], [0006], [0043]-[0046], “A storage-management server such as Tivoli® Storage Manager (TSM) stores data objects in one or more storage pools and uses a database for tracking metadata about the stored objects… method for replication of data objects from a source storage managed by a source server to a target storage managed by a target server… the source replication manager 6 a may only send data or chunks 12 a for the object that are not already in the target storage 8 b. Alternatively, the source replication manager 6 a may send the entire object regardless of whether the target storage 8 b has chunks 12 b matching chunks in the object being replicated.”),

However, Anglin does not explicitly teach:
evaluating sites included in the distributed network to develop a plan for replicating the object to the target sites, wherein the plan accounts for bandwidth between the sites, including between the source site and the target sites and between the target sites and between a third site and the target sites, in the distributed file system and a protection policy recorded in a distributed ledger associated with the distributed file system; and replicating the object to the target sites in accordance with the plan such that each of the source site and the target sits have a copy of the object, wherein the plan replicates the object such that multiple sites including the source sites and the third site in the distributed file system replicate the chunks to the target sites,

Drobychev teaches:
evaluating sites included in the distributed network to develop a plan for replicating the object to the target sites, wherein the plan accounts for bandwidth between the sites, including between the source site and the target sites and between the target sites and between a third site and the target sites, in the distributed file system and a protection policy recorded in a distributed ledger associated with the distributed file system; and replicating the object to the target sites in accordance with the plan such that each of the source site and the target sits have a copy of the object, wherein the plan replicates the object such that multiple sites including the source sites and the third site in the distributed file system replicate the chunks to the target sites (see Drobychev, Paragraph [0029], “file system 140 may be a distributed multi-master data replication system, where each of storage clusters 120-1, 120-2, 120-3, and 120-4 may act as a master server for the other storage clusters. In file system 140, data may be replicated across storage clusters 120-1, 120-2, 120-3, and 120-4 (e.g., in multiple geographical locations) to increase data availability and reduce network distance from clients (e.g., clients 110). Generally, distributed objects and references may be dynamically created, cloned and/or deleted in different storage clusters 120 and an underlying data replication layer (not shown) maintains the write-order fidelity to ensure that all storage clusters 120 will end up with the same version of data. Thus, the data replication layer respects the order of writes to the same replica for a single object.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), and arrived at a method that incorporates multiple target sites. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of increasing data availability and reducing network distance from clients (see Drobychev, Paragraph [0029]). In addition, both the references (Anglin and Drobychev) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between both of the references highly suggests an expectation of success.

However, the combination of Anglin, and Drobychev do not explicitly teach:
wherein at least some of the chunks are transferred using different paths and such that fewer that all of the chunks are transferred from the source site, wherein chunks replicated from the third site are not replicated from the source site

Rank teaches:
wherein at least some of the chunks are transferred using different paths and such that fewer that all of the chunks are transferred from the source site, wherein chunks replicated from the third site are not replicated from the source site (see Rank, Paragraph [0026], “Embodiments of the present invention relate to systems, methods and computer program products for multi-path replication.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters), further in view of Rank (teaching multi-path replication in databases), and arrived at a method that sends replicated data through multiple paths. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of maintaining low replication latency during periods of high throughput activity (see Rank, Paragraph [0009]). In addition, the references (Anglin, Drobychev and Rank) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. The close relation between the references highly suggests an expectation of success.

However, the combination of Anglin, Drobychev, and Rank do not explicitly teach:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of each site included in the different paths;

Dhesikan teaches:
wherein the plan is based on: uplink bandwidth and downlink bandwidth of each site included in the different paths (see Dhesikan, Paragraph [0027], “provide bandwidth management for multiple paths, including uplinks and downlinks, between nodes in a network to provide a non-blocking (e.g., zero or minimal drop) fabric.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters) in view of Rank (teaching multi-path replication in databases), further in view of Dhesikan (teaching bandwidth management in a non-blocking network fabric), and arrived at a method that incorporates uplink and downlink bandwidth. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing a non-blocking fabric (see Dhesikan, Paragraph [0027]). In addition, the references (Anglin, Drobychev, Rank, and Dhesikan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as communication networks. The close relation between the references highly suggests an expectation of success.

The combination of Anglin, Drobychev, Rank, and Dhesikan further teaches:
network conditions of the distributed file system, the network conditions including current workloads at the sites included in the first and second paths; a priority of each of the first chunks and each of the second chunks (see Rank, Paragraph [0129], “embodiments can identify a path with less transaction congestion compared to transaction congestion in other replication paths and assign a replication transaction with high replication priority to the identified path, where the identified path may act as a dedicated path for the transaction with high replication priority and any other high priority transactions.”), 
a protection policy stored in a ledger, wherein the protection policy controls a number of copies of the object allowed to be stored in the distributed file system (see Drobychev, Paragraph [0036], “The number of replicas for each replicated index store 412 may be user-configurable.” Also, see Rank, Paragraph [0029], “the term “transaction integrity” refers to a set of row modifications captured at a primary database for replication in accordance with business (or replication) rules.”);
and chunks of the object that already exist in the distributed file system (see Anglin, Paragraph [0018], “replicate data objects from a source server to a target server in a manner that more optimally utilizes transmission bandwidth by avoiding the transmission of data that is already available in the target server.”).

Claims 8, 9, 17, and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Anglin in view of Drobychev in view of Rank in view of Dhesikan, further in view of Singh (US 9,798,486 B1).
Regarding claim 8, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 1. However, the combination of Anglin, Drobychev, Rank, and Dhesikan do not explicitly teach:
wherein the plan replicates the chunks using the source site, the target sites and at least one overlay site.

Singh teaches:
wherein the plan replicates the chunks using the source site, the target sites and at least one overlay site (see Singh, [Columns 3-4, Lines 58-67 & 1-14], “Source storage system 104 and target storage system 110 may have a distributed architecture”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters) in view of Rank (teaching multi-path replication in databases) in view of Dhesikan (teaching bandwidth management in a non-blocking network fabric), further in view of Singh (teaching a method and system for file system based replication of a deduplicated storage system), and arrived at a method that uses an overlay site. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing multiple users with access to shared data and/or to back up mission critical data (see Singh, [Column 3, Lines 58-63]). In addition, the references (Anglin, Drobychev, Rank, Dhesikan, and Singh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as communication networks. The close relation between the references highly suggests an expectation of success.

Regarding claim 9, Anglin in view of Drobychev in view of Rank in view of Dhesikan, further in view of Singh teaches all the limitations of claim 8. Singh further teaches:
wherein the at least one overlay site transmits some of the chunks during replication of the object, wherein the at least one overlay site does not store the chunks after the object is replicated in the distributed file system (see Singh, [Column 11, Lines 40-50], “After a file system is replicated from a source storage to a target storage, data are continuously written to the source storage, thus data location and data content for the file system at the source storage are changing over time too. For the file system based replication to work, a replication process needs to keep synchronization between data of the file system at the source storage and the target storage, for example, by maintaining up-to-date file system to container mapping information.”).

Regarding claim 17, Anglin in view Drobychev in view of Rank, further in view of Dhesikan teaches all the limitations of claim 11. However, the combination of Anglin, Drobychev, Rank, and Dhesikan do not explicitly teach:
wherein the plan replicates the chunks using the site, the target sites and at least one overlay site

Singh teaches:
wherein the plan replicates the chunks using the site, the target sites and at least one overlay site (see Singh, [Columns 3-4, Lines 58-67 & 1-14], “Source storage system 104 and target storage system 110 may have a distributed architecture”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anglin (teaching a replication of data objects from a source server to a target server) in view of Drobychev (teaching asynchronous distributed object uploading for replicated content addressable storage clusters) in view of Rank (teaching multi-path replication in databases) in view of Dhesikan (teaching bandwidth management in a non-blocking network fabric), further in view of Singh (teaching a method and system for file system based replication of a deduplicated storage system), and arrived at a server computer that uses an overlay site. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing multiple users with access to shared data and/or to back up mission critical data (see Singh, [Column 3, Lines 58-63]). In addition, the references (Anglin, Drobychev, Rank, Dhesikan, and Singh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as communication networks. The close relation between the references highly suggests an expectation of success.

Regarding claim 18, Anglin in view of Drobychev in view of Rank in view of Dhesikan, further in view of Singh teaches all the limitations of claim 17. Singh further teaches:
wherein the at least one overlay site transmits some of the chunks during replication of the object, wherein the at least one overlay site does not store the chunks after the object is replicated in the distributed file system (see Singh, [Column 11, Lines 40-50], “After a file system is replicated from a source storage to a target storage, data are continuously written to the source storage, thus data location and data content for the file system at the source storage are changing over time too. For the file system based replication to work, a replication process needs to keep synchronization between data of the file system at the source storage and the target storage, for example, by maintaining up-to-date file system to container mapping information.”).

Response to Arguments
Applicant’s Arguments, filed November 16th, 2022, have been fully considered, but are not persuasive. 

Applicant argues on pages 9-10 of Applicant's Remarks that the cited references fail to teach or suggest the amended claims. The Examiner respectfully disagrees. 

Anglin discloses in paragraph [0006], that “A replication list is built indicating objects on the source list not included on the target list to transfer to the target server.” Therefore, data availability can be determined. Drobychev discloses “a distributed data replication system” (see Drobychev, Abstract). Accordingly, Drobychev discloses in Figure 2, and paragraph [0029], an example of a distributed data replication system, in which data can be replicated from anyone of the storage clusters to the other storage clusters. Therefore, each cluster can act as a source or target database and replicate data as needed. Rank discloses a method for multiple paths for replication. Therefore, it would have been obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have combined the cited references in order to develop an efficient replication system that replicates data across different sites through different paths.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161













/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161